DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1, claims 1-14, 22-27 and 29-35 in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	3.	Claims 15-21 are non-elected and withdrawn from prosecution.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/2/2019, 12/3/2019, 6/5/2020, 12/8/2020, 12/21/2020, 7/6/20201 & 10/14/2021were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




6.	Claims 1-14, 22-27 and 29-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is unclear if it is directed toward a sulfo-polyamide or a structure made with a sulfo-polyamide or is capable of being used as a structure.  As the claim appears to be a polymer and being capable of being used for a future intended purpose, by the presence of “use” terms in all claims and not a positive recitation of structural limitations it is treated as such and if intended to be treated as a structure it must be amended to claim those limitations positively.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






9.	Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 4,746,717) to Larson  (hereinafter Larson).
 Larson is directed toward amide sulfo-compounds.  Larson discloses at (C1, L67) that the compound is a sulfocompound of an amide.   Larson discloses at (C2, L1) that the compound is a sulfocompound formed from a sulfopolyamine.  Larson discloses at (C1, L60) that the compound is a sulfocompound that is water dispersible.  Larson discloses a wter dispersible polymer that may be used for the claimed future intended purpose in a structure.  Larson discloses each and every element of claims 1 and 22.

10.	Claims 1, 3-4, 8 and 22 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 5,369,210) to George et al.  (hereinafter George).
George is directed toward fibers that are water dispersible.  George discloses at (C1, L22) that the composition is directed toward fibers that are water dispersible.  George discloses at (C1, L30) that the compound may be a compound from the condensation of a sodiosulfoisophthalic acid.  George discloses at (C1, L33) that the fiber has a Tg of 73C.  George discloses each and every element of claims 1, 3-4, 8 and 22.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-14, 22-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2011/0095444 A1) to Haile et al.  (hereinafter Haile) in view of the teachings of (US 6,680,364 B1) to Linemann (hereinafter Linemann).
Haile is directed toward water-dispersible polymer fibers made from sulfopolyesters.  Haile discloses at paragraph [0010] that is directed toward fibers made of water-dispersible polymers made from sulfopolyesters.  Haile discloses at paragraph [0011] that the sulfopolyester has a Tg of at least 25C.  Haile discloses at paragraph [0069] that suitable dicarboxylic acids includes adipic acid.  Haile discloses at paragraph [0071] that the sulfopolyester includes 4 to about 40% sulfomonomer residues having 2 functional groups and one or more sulfonate groups attached, which would be expected but is silent regarding having a polyamide being formed in the condensation reaction.  
Linemann is directed toward water dispersible polymers, but is silent regarding use in a structure combined with non-water disperbible fibers and sulfonate groups.  Haile and Linemann are both directed toward water dispersible condensation polymers and therefore are analogous art.    Linemann teaches at (C1, L51) that it is directed toward water dispersible polymers made from polyamides.  Linemann teaches at (C2, L25) that it is made by the condensation reaction of a mixture of diacids and diamines.  Linemann teaches at (C3, L51) that the polyamide is made by the mixture of a diacid and a diamine in a 1/1 ratio.  Linemann teaches at (C3, L25) that the diamine may be a 
It would be obvious at the time of filing based on the disclosure of Hailie in view of the teachings of Linemann to modify the sulfonopolyester by adding or substituting up to 50% of the adipic acids with an adipic acid reacted with a hexamethylenediamine to increase heat stability that forms a prime facie case of obviousness that read on claims 1-14, 22-27 and 29-35.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766